Order entered October 27, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00847-CR

                        ROBERT DIXON, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
                   Trial Court Cause No. F16-20143-K

                                    ORDER

      Before the Court is the State’s October 26, 2022 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief filed by November 29, 2022.

                                          /s/   LANA MYERS
                                                JUSTICE